HENDLEY, Judge (dissenting). I respectfully dissent. This case should be remanded to the trial court to correct its inconsistent findings of fact. Those findings of fact state: 16. Plaintiff has been told by his doctors that he is overweight between forty to fifty pounds; that this condition aggravates his back problem and that plaintiff should lose this excess weight. 17. Plaintiff has not refused nor failed to undergo any recommended treatment or surgery. Further, a conclusion of permanent disability is not called for in this case. The trial court specifically stated in the judgment that no determination was made as to permanent disability. It was evidently not satisfied that the disability was permanent. Accordingly, I dissent.